53 F.3d 335NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Rickey L. NEAL, Appellant,v.Larry NORRIS, Director, Arkansas Department of Correction, Appellee.
No. 94-3049
United States Court of Appeals,Eighth Circuit.
Submitted:  May 4, 1995Filed:  May 8, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Rickey L. Neal appeals the District Court's1 denial of his 28 U.S.C. Sec. 2254 (1988) petition for a writ of habeas corpus.  Having carefully reviewed the record and the parties' briefs, we conclude the District Court correctly denied relief.  Accordingly, the District Court's judgment is affirmed.  See 8th Cir.  R. 47B. We deny the motion to supplement the record on appeal.



1
 The Honorable Elsijane T. Roy, Senior United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas